       Case 2:19-cv-02126-KJM-AC Document 7 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM RAY BARTON,                                No. 2:19-cv-2126 KJM AC
12                       Petitioner,
13            v.                                         ORDER
14    JOSIE GASTELO,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 19, 2020, the magistrate judge filed findings and recommendations, which were

21   served on petitioner and which contained notice to petitioner that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 5. Petitioner has filed a

23   document that has been docketed as objections to the findings and recommendations. ECF No. 6.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   ////

28   /////
                                                        1
      Case 2:19-cv-02126-KJM-AC Document 7 Filed 09/29/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 19, 2020, are adopted in full;
 3          2. The petition for writ of habeas corpus (ECF No. 1) is dismissed as duplicative of
 4   Barton v. Beddick, No. 2:19-cv-00148 DMC, or alternatively for lack of jurisdiction;
 5          3. The clerk of court close this case; and
 6          4. The District Court declines to issue the certificate of appealability referenced in 28
 7   U.S.C. § 2253.
 8   DATED: September 28, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
